PER CURIAM.
The order under review which dismissed the plaintiffs’ complaint herein with prejudice is affirmed upon a holding that: (a) the complaint fails to allege with specificity in what way the plaintiffs have or will be injured by the zoning ordinances which it attacks and, accordingly fails to state a cause of action for either a declaratory decree as to the validity of such ordinances, Sumpter County v. Davis, 356 So.2d 899 (Fla.2d DCA 1978); see May v. Holley, 57 So.2d 636, 639 (Fla.1952), or for inverse condemnation, Mailman Development Corp. v. City of Hollywood, 286 So.2d 614 (Fla.4th DCA 1973), (b) the complaint was properly dismissed with prejudice as the plaintiffs were permitted one amendment to the complaint and did not thereafter seek any further amendments in the trial court. Hohenberg v. Kirstein, 349 So.2d 765 (Fla.3d DCA 1977).
Affirmed.